--------------------------------------------------------------------------------

Exhibit 10.5



CHP Merger Corp.
25 Deforest Avenue, Suite 108
Summit, NJ 07901


November 21, 2019


Concord Health Partners LLC
25 Deforest Avenue, Suite 108
Summit, NJ 07901


Re:  Administrative Services Agreement


Gentlemen:


This letter agreement by and between CHP Merger Corp., a Delaware corporation
(the “Company”), and Concord Health Partners LLC, a Delaware limited liability
company (the “Provider”), dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on The Nasdaq Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination
and the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):




1.
The Provider shall make available, or cause to be made available, to the
Company, at 25 Deforest Avenue, Suite 108, Summit, NJ 07901 (or any successor
location or other existing office locations), certain office space, utilities,
and general office, receptionist and secretarial support as may be reasonably
required by the Company. In exchange therefor, the Company shall pay the
Provider the sum of $10,000 per month commencing on the Listing Date and
continuing monthly thereafter until the Termination Date; and





2.
The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind or nature whatsoever (each, a “Claim”)
in or to, and any and all right to seek payment of any amounts due to it out of,
the trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it presently has or may have in the future as a
result of, or arising out of, this letter agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.



This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.


No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that the Provider may assign this letter agreement to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.


This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.


This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.


[Signature page follows]
- 2 -

--------------------------------------------------------------------------------

 
Very truly yours,
     
CHP MERGER CORP.
     
By:
/s/ James T. Olsen
   
Name:
James T. Olsen
   
Title:
Chief Executive Officer



AGREED TO AND ACCEPTED BY:
       
CONCORD HEALTH PARTNERS LLC
       
By:
/s/ James T. Olsen
   
Name:
James T. Olsen
   
Title:
Managing Partner
 



[Signature Page to Administrative Services Agreement]



--------------------------------------------------------------------------------


